United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 23, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-20563
                          Summary Calendar


                        ERNEST TROY WOODALL,

                                               Plaintiff-Appellant,

                               versus

         STATE OF TEXAS; D. SLAYTER, Family Court Reporter;
                         JOHN PEARY, Judge,

                                               Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-03-CV-1401
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Ernest Troy Woodall (“Woodall”) appeals the district court’s

dismissal of his 42 U.S.C. § 1983 complaint as frivolous for

failure to state a claim.     Woodall argues that the defendants

entered a divorce decree while he was incarcerated which resulted

in the loss of his business and his real estate.

     A dismissal for failure to state a claim will be “upheld only

if it appears that no relief could be granted under any set of

facts that could be proved consistent with the allegations.”


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
McGrew v. Texas Bd. of Pardons & Paroles, 47 F.3d 158, 160 (5th

Cir. 1995)(internal quotation marks and citation omitted).    Judges

enjoy absolute judicial immunity for judicial acts performed in

judicial proceedings.    Mays v. Sudderth, 97 F.3d 107, 110-11 (5th

Cir. 1996).     Official court reporters are entitled to qualified

immunity under 42 U.S.C. § 1983 if they acted pursuant to their

lawful authority and following in good faith the instructions or

rules of the Court.     See Rheuark v. Shaw, 628 F.2d 297, 305 (5th

Cir. 1980).     Because Woodall did not allege that the defendants

acted outside of the scope of their official duties, the district

court did not err in determining that they were entitled to

immunity.     Furthermore, Woodall has not shown that the State of

Texas is not entitled to immunity.      See Pennhurst State Sch. &

Hosp. v. Halderman, 465 U.S. 89, 97-99 (1984).

     Woodall was previously warned that if he continued to file

frivolous appeals, this court would issue sanctions.    See Woodall

v. State of Texas, No. 03-41134 (5th Cir. Sept. 3, 2003).    Because

this court has previously warned of sanctions and Woodall’s appeal

is frivolous, we determine that sanctions are warranted.        See

Coghlan v. Starkey, 852 F.2d 806, 808 (5th Cir. 1988)(courts of

appeals have the ability to impose sanctions sua sponte).

     This appeal is without arguable merit and is DISMISSED as

frivolous.    Woodall is hereby ORDERED to pay $250.00 to the clerk

of this court.    Until the sanction is paid, Woodall is barred from

filing any pro se civil appeal in this court, or any initial civil

                                  2
pleading   in   any   court   which       is   subject   to   this   court’s

jurisdiction.   The clerk of this court or any district court in

this circuit is directed to return any attempted submissions which

do not comply with the court’s order, unfiled, to Woodall.

     APPEAL DISMISSED; SANCTIONS IMPOSED.




                                      3